UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-187437 RESORT SAVERS, INC. (Exact name of registrant as specified in its charter) Nevada 46-1993448 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1004 Commercial Ave., #509, Anacortes, WA 98221-4117 (Address of principal executive offices) (Zip Code) (360) 873-8866 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X] YES [ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,377,200 common shares issued and outstanding as of December 10, 2013. RESORT SAVERS, INC. Form 10-Q TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Mine Safety Disclosures. 18 Item 5. Other Information. 18 Item 6. Exhibits. 19 SIGNATURES 20 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Prospectus under Rule 424(B)(2) filed with the SEC on October 24, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending January 31, 2014. Resort Savers, Inc. (A Development Stage Company) Unaudited Condensed Financial Statements October 31, 2013 (Unaudited) Page Unaudited Condensed Balance Sheets 4 Unaudited Condensed Statements of Operations 5 Unaudited Condensed Statements of Stockholders' (Deficit) 6 Unaudited Condensed Statements of Cash Flows 7 Notes to the Unaudited Condensed Financial Statements 8 3 RESORT SAVERS, INC. (A Development Stage Company) Balance Sheets October 31, January 31, 2013 2013 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 708 $ 1,064 Total Current Assets 708 1,064 TOTAL ASSETS $ 708 $ 1,064 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) LIABILITIES Current Liabilities Accounts payable $ 5,856 $ - Accrued expenses 1,000 3,500 Total current liabilities 6,856 3,500 TOTAL LIABILITIES 6,856 3,500 STOCKHOLDERS’ (DEFICIT) Preferred stock, 15,000,000 shares authorized; par value $0.0001, none issued and outstanding - - Common Stock, 100,000,000 shares authorized; par value $0.0001, 2,110,200 and 510,200 shares issued and outstanding, respectively 211 51 Additional paid-in capital 10,340 2,500 Accumulated deficit during the development stage (16,699) (4,987) Total Stockholders’ Equity (Deficit) (6,148) (2,436) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) $ 708 $ 1,064 See accompanying notes to the unaudited condensed financial statements. 4 RESORT SAVERS, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended October 31, 2013 Three Months Ended October 31, 2012 Nine Months Ended October 31, 2013 June 25, 2012 (Inception) Ended October 31, 2012 June 25, 2012 (Inception) through October 31, 2013 REVENUES: $ - $ - $ - $ - $ - OPERATING EXPENSES: General and administrative 44 - 68 - 68 Professional fees 4,246 - 11,644 800 16,631 Total Operating Expenses 4,290 - 11,712 800 16,699 Net loss from operations (4,290) - (11,712) (800) (16,699) Net Loss $ (4,290) $ (0.00) $ (11,712) $ (800) $ (16,699) Basic loss per share $ (0.00) $ (0.00) $ (0.01) $ (0.00) Weighted average number of shares outstanding 2,110,200 510,200 2,004,705 498,335 See accompanying notes to the unaudited condensed financial statements. 5 RESORT SAVERS, INC. (A Development Stage Company) Condensed Statements of Stockholders’ (Deficit) October 31, 2013 Common Stock Additional Paid in Accumulated Deficit During the Development Total Stockholders’ Shares Amount Capital Stage Deficit Balance as of June 25, 2012 (Inception) - $ - $ - $ - $ - Common shares issued for cash at $0.005 per share 510,200 51 2,500 - 2,551 Net loss - - - (4,987) (4,987) Balance, January 31, 2013 510,200 51 2,500 (4,987) (2,436) Common shares issued for cash at $0.005 per share 1,600,000 160 7,840 - 8,000 Net loss (11,712) (11,712) Balance, October 31, 2013 (Unaudited) 2,110,200 $ 211 $ 10,340 $ (16,699) $ (6,148) See accompanying notes to the unaudited condensed financial statements. 6 RESORT SAVERS, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Nine Months Ended October 31, 2013 June 25, 2012 (Inception) through October 31, 2012 June 25, 2012 (Inception) through July 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (11,712) $ (800) $ (16,699) Adjustments to reconcile net loss to net cash used by operating activities: Changes in operating assets and liabilities Accounts payable 5,856 - 5,856 Accrued expenses (2,500) - 1,000 Net cash used in operating activities (8,356) (800) (9,843) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock 8,000 2,551 10,551 Net cash provided by financing activities 8,000 2,551 10,551 Net increase in cash and cash equivalents (356) 1,751 708 Cash and cash equivalents, beginning of period 1,064 - - Cash and cash equivalents, end of period $ 708 $ 1,751 $ 708 Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - See accompanying notes to the unaudited condensed financial statements. 7 RESORT SAVERS, INC. (A Development Stage Company) Notes to the Unaudited Condensed Financial Statements October 31, 2013 (Unaudited) NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Resort Savers, Inc. (the “Company”) is a Nevada corporation incorporated on June 25, 2012. It is based in Anacortes, WA, USA. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is January 31. The Company is a development stage company that intends to establish itself as a brand that provides online discount activities, dining and entertainment, targeting North America’s most popular travel destinations. The company will deliver to consumers great value to both leisure and business travel and provide advertisers the opportunity to reach highly valuable audiences in these destinations. To date, the Company’s activities have been limited to its formation and the raising of equity capital. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is a development stage company as defined in ASC 915, “Development Stage Entities.” The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced.All losses accumulated since inception have been considered as part of the Company's development stage activities. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, these condensed financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and such adjustments are of a normal recurring nature. These financial statements should be read in conjunction with the financial statements for the year ended January 31, 2013 and notes thereto and other pertinent information contained in our Form 10-K the Company has filed with the Securities and Exchange Commission (the “SEC”). The results of operations for the nine month period ended October 31, 2013 are not necessarily indicative of the results for the full fiscal year ending January 31, 2014. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. The estimates and judgments will also affect the reported amounts for certain revenues and expenses during the reporting period. Actual results could differ from these good faith estimates and judgments. 8 Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of three months or less. The Company had $708 and $1,064 in cash and cash equivalents as of October 31, 2013 and January 31, 2013, respectively. Net Loss per Share of Common Stock The Company follows ASC Topic 260, “Earnings per Share,” (“EPS”) which requires presentation of basic EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation. In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic earnings per share, for the three and nine months ended October 31, 2013 and June 25, 2012 (Inception) through October 31, 2012: Three Months Ended October 31, 2013 Three Months Ended October 31, 2012 Nine Months Ended October 31, 2013 June 25, 2012 (Inception) through October 31, 2012 Net loss $ (4,290) $ (0.00) $ (11,712) $ (800) Weighted average common shares issued and outstanding (Basic) 2,110,200 510,200 2,004,705 498,335 Net loss per share, Basic $ (0.00) $ (0.00) $ (0.01) $ (0.00) The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. Share-based Expenses. ASC 718 “Compensation – Stock Compensation” prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired. Transactions include incurring liabilities, or issuing or offering to issue shares, options, and other equity instruments such as employee stock ownership plans and stock appreciation rights. Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). 9 The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50, “Equity – Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. There were no share-based expenses for the period ending October 31, 2013. Deferred Income Taxes and Valuation Allowance The Company accounts for income taxes under ASC 740 “Income Taxes.” Under the asset and liability method of ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. No deferred tax assets or liabilities were recognized as of October 31, 2013. Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. Financial Instruments The Company follows ASC 820, “Fair Value Measurements and Disclosures” , which defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 10 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. Revenue Recognition The Company will recognize revenue from the sale of products and services in accordance with ASC 605, “Revenue Recognition.” No revenue has been recognized since inception. However, the Company will recognize revenue only when all of the following criteria have been met: i) Persuasive evidence for an agreement exists; ii) Service has been provided; iii) The fee is fixed or determinable; and, iv) Collection is reasonably assured. Related Parties The Company follows ASC 850, “Related Party Disclosures,” for the identification of related parties and disclosure of related party transactions. Related party transactions for the nine months ended October 31, 2013 totaled $10,551, and were comprised of stock issuances for cash . Commitments and Contingencies The Company follows ASC 450-20, Loss Contingencies, to report accounting for contingencies. Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. There were no commitments or contingencies as of October 31, 2013. Recent Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicableto the Company. We have reviewed the FASB issued Accounting Standards Update (“ASU”) accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term. The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration 11 NOTE 3 - GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not established an ongoing source of revenues sufficient to cover its operating cost, and requires additional capital to commence its operating plan. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. These factors raise substantial doubt about its ability to continue as a going concern. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan to obtain such resources for the Company include: sales of equity instruments; traditional financing, such as loans; and obtaining capital from management and significant stockholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. There is no assurance that the Company will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to the Company. In addition, profitability will ultimately depend upon the level of revenues received from business operations. However, there is no assurance that the Company will attain profitability. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4 - EQUITY Preferred Stock The Company has authorized 15,000,000 preferred shares with a par value of $0.0001 per share. The Board of Directors are authorized to divide the authorized shares of Preferred Stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. There were no preferred shares issued and outstanding as of October 31, 2013 and January 31, 2013. Common Stock The Company has authorized 100,000,000 common shares with a par value of $0.01 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. On June 28, 2012, the company issued 510,200 shares to an officer and director at $0.005 per share for $2,551 cash. On February 19, 2013, the company issued 1,600,000 shares to 2 officers and directors at $0.005 per share for $8,000 cash. The Company has no stock option plan, warrants or other dilutive securities. NOTE 5 - PROVISION FOR INCOME TAXES The Company provides for income taxes under ASC 740, “ Income Taxes. ASC 740 requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax basis of assets and liabilities and the tax rates in effect when these differences are expected to reverse. It also requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. 12 The Company is subject to taxation in the United States and certain state jurisdictions. The provision for income taxes differs from the amounts which would be provided by applying the statutory federal income tax rate of 34% to the net loss before provision for income taxes for the following reasons: October 31, 2013 January 31, 2013 Income tax expense at statutory rate $ (4,000) $ (1,700) Valuation allowance 4,000 1,700 Income tax expense per books $ - $ - Net deferred tax assets consist of the following components as of: October 31, 2013 January 31, 2013 NOL Carryover $ 5,700 $ 1,700 Valuation allowance (5,700) (1,700) Net deferred tax asset $ - $ - Due to the change in ownership provisions of the Income Tax laws of United States of America, net operating loss carry forwards of approximately $16,699 for federal income tax reporting purposes are subject to annual limitations. When a change in ownership occurs, net operating loss carry forwards may be limited as to use in future years. NOTE 6 – RELATED PARTY TRANSACTIONS On June 28, 2012, the company issued 510,200 shares of common stock to an officer and director at $.005 per share for $2,551 cash. On February 19, 2013, the company issued 1,600,000 shares of common stock to an officer and director at $.005 per share for $8,000 cash. NOTE 7 - SUBSEQUENT EVENTS Management has evaluated subsequent events through the date the financial statements were issued. Based on our evaluation the below listed events and transactions have occurred requiring adjustment or disclosure: In November 2013, the Company sold 1,267,000 common shares, par value $0.0001, to 19 unaffiliated investors for $0.03 per share and a total of $38,010. 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking 117statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed herein as well as in the “Description of Business – Risk Factors” section in our Prospectus, Form 424(B)(2), as filed on October 24, 2013. You should carefully review the risks described in our Prospectus and in other documents we file from time to time with the Securities and Exchange Commission. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Form 10-Q to the “Company,” “Resort Savers,” “we,” “us,” or “our” are to Resort Savers, Inc. Critical Accounting Policies and Estimates We prepare our consolidated financial statements in conformity with GAAP, which requires management to make certain estimates and apply judgments. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the condensed consolidated financial statements are prepared. On a regular basis, we review our accounting policies and how they are applied and disclosed in our condensed consolidated financial statements. While we believe that the historical experience, current trends and other factors considered support the preparation of our condensed consolidated financial statements in conformity with GAAP, actual results could differ from our estimates and such differences could be material. Going Concern Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay for our expenses. This is because we have not generated any revenues and no sales are yet possible. There is no assurance we will ever reach this point. Accordingly, we must raise sufficient capital from sources. Our only other source for cash at this time is investments by others. We must raise cash to stay in business. In response to these problems, management intends to raise additional funds through public or private placement offerings. At this time, however, the Company does not have plans or intentions to raise additional funds by way of the sale of additional securities, other than pursuant to our current Offering. 14 Corporate Overview Resort Savers, Inc. is a developmental stage company, incorporated in the State of Nevada on June 25, 2012. Our fiscal year end is January 31. The company's administrative address is 1004 Commercial Ave., #509, Anacortes, WA 98221-4117 and the telephone number is 360-873-8866. The Company is a development stage company that intends to establish itself as a brand that provides online discount activities, dining and entertainment, targeting North America’s most popular travel destinations. The company will deliver to consumers great value to both leisure and business travel and provide advertisers the opportunity to reach highly valuable audiences in these destinations. Our plan is to provide online discounted activities, dining and entertainment, as well as the use of our CRM system for a monthly fee.
